CaSe: 2219-mj-OOJ_70-Ci\/|V DOC #Z l Filed: 03/07/19 Page: l Of 8 PAGE|D #Z l

AO 91 (Rc\" {)!ltl‘}) C`riminal Complaim

 

UNITED STATES DISTRICT CoURT

for the
Soulhern District of Ohio

United States of America
v.

Case No. /Qi‘ /@_,m;] ,./70

Wilbert DUNN

~_/\_/\_/~_/\___r

 

Dc§,'%nrlam
CRIM[NAL COMPLA|NT

i. the complainant in this case_. state that the following is true to the best of my knowledge and belief.

 

On or about the date of 03/06/2019 in the county of Frank|in in the Southern District of
Ohio , the defendant violated 21."18 U. S. C. § 841 /924(c) . an offense described as follows:

Possess with intent to manufacture distribute, or dispense a controlled eubstance, to Wit: "craci<" cocaine in excess of
280 grams and cocaine in excess of 500 grams, in violation of Titie 21, United States Code, Section 841.

Possess a firearm in furtherance of a drug trafficking crime, in violation of Tit|e 18, United States Code, Section 924(c).

This criminal complaint is based on these facts:

See Attached Afhdavit

m Continued on the attached sheet.

mt M,./

( `c).'n,r)l¢iimim `.\' .s'i`giicr.'w'e

Robert Kukovec, Specia| Agent (HS|)

 

P."i.'i.fc<iimme c.')m" i'.".h'e
Swol‘n to before me and signed in my presence
.* ' )
Date: 5"`!_|`:“| q ji /WQ
.li.'u"gv `.i' .\'."guu.'w'e

City and state: Columbus, Ohio Che|sey I\/l. Vascura, U.S. Magistrate dodge

 

l’l‘ii'h'r:¢/ mims and rifle

CaSe: 2219-mj-OOJ_70-Ci\/|V DOC #Z l Filed: 03/07/19 Page: 2 Oi 8 PAGE|D #Z 2

AFFIDAVIT IN SUPPORT OF ARREST WARRANT

I, Robert Kukovec, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I am a Special Agent with the United States Department of Homeland
Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI). I have been employed as a Special Agent since April 2002, and I am
currently assigned to the HSI office in Columbus, Ohio. l am a “federal law enforcement
officer” within the meaning of Federal Rule of Criminal Procedure 4l(a)(2)(C), that is, a
government agent engaged in enforcing the criminal laws and duly authorized by the
Attomey General to request a search warrant. I am currently assigned to a multi-
jurisdictional narcotics task force in the central Ohio area, and I am cross-designated to
investigate violations of Title 21 of the United States Code. Prior to my employment with
HSI (and formally U.S. Customs), I was employed as a police officer in the state of Ohio
for approximately 8.5 years. My responsibilities and duties include the investigation and
enforcement of federal laws and regulations related to customs and immigration violations,
including but not limited to narcotics, financial crimes, fraud, and violations of the
Immigration and Nationality Act.

2. The information set forth in this affidavit is based upon my knowledge,
training, experience, and participation in investigations involving the smuggling,
possession, distribution, and storage of narcotics and narcotics proceeds This information
is also based on the knowledge, training, experience, and investigations conducted by

fellow law enforcement officers, which have reported to me either directly or indirectly. I

CaSe: 2219-mj-OOJ_70-Ci\/|V DOC #Z l Filed: 03/07/19 Page: 3 Oi 8 PAGE|D #Z 3

believe this information to be true and reliable. I know it is a violation of 21 U.S.C. § 841
for any person to possess with intent to manufacture, distribute, or dispense a controlled .
substance (to wit: "crack" cocaine in excess of 280 grams and cocaine in excess of 500
grams). I further know it is a violation of 18 U.S.C. § 924(c) to use or carry a firearm, or
who, in furtherance of a drug trafficking crime, possesses a firearm.
PROBABLE CAUSE

3. The Delaware County Drug Task Force (DCDTF) and HSI Columbus have
been conducting an ongoing narcotics investigation into Wilbert DUNN at 1524 East 26th
Avenue, Columbus, OH 43211. DUNN is allegedly involved in the distribution and
trafficking of cocaine “crack” cocaine in the central Ohio area.

4. On December 17, 2018, a marked police cruiser with the City of Delaware
Police Department (DPD) in Delaware, Ohio initiated a traffic stop on a vehicle after
observing several marked lane violations The vehicle had Michigan license plates and the
occupants reported driving from Detroit, Michigan to Columbus, Ohio. A consent search
of the vehicle was conducted which resulted in the discovery and seizure of eight (8)
kilograms of cocaine located in an electronic hidden compartment in the vehicle. A search
warrant was executed on the driver’s cellular phone after information was provided that
the phone’s maps function was being utilized to travel to a residence in Columbus, Ohio.
The destination was identified as 1524 East 26th Avenue, Columbus, OH 43211.

5. In December 2018, investigators conducted surveillance at 1524 East 26th
Avenue in Columbus, Ohio on two separate days at the end of the month and observed
people coming and going from the residence The subjects would enter the residence and

leave after staying for only a few minutes In a three hour time period, investigators

CaSe: 2219-mj-OOl70-Ci\/|V DOC #Z l Filed: 03/07/19 Page: 4 Oi 8 PAGE|D #Z 4

observed approximately 40 subjects come and go from the residence. Both the front and
rear doors ofthis residence were beingutiglized by these subjects,r:[`he residence was also
equipped with a surveillance camera mounted at the front of the' residence and possibly two
additional surveillance cameras mounted at the rear of the residence. The Windows on the
residence were blocked by metal bars, and the front and rear doors both had a metal door
with bars that had to be unlocked prior to the residents unlocking the main doors. Based
on my training and experience investigating drug trafficking offenses, visits of short
duration such as these were indicative of drug trafficking as well as the presence of
surveillance cameras and reinforced doors and windows.

6. Through surveillance, investigators were able to identify the two primary
residents at this location as Wilbert DUNN and Melvin J ames HALL. Both subjects have
vehicles registered to them which were parked outside the residence when the
aforementioned activity was occurring DUNN had a grey 2006 Buick Lucerne (Ohio
registration HGN3403) registered to him and HALL had a grey 2004 Acura TL (Ohio
registration HGJ1808) registered to hjm. Both subjects are convicted felons and have prior
drug arrests including Trafficking in Drugs and Drug Possession with The Intent to Sell.

7. In January 2019, investigators conducted surveillance on six separate days
at 1524 East 26th Avenue in Columbus, Ohio. Surveillance during these times observed a
steady flow of subjects going to the residence and only staying for short periods of time.
Hand to hand transactions were observed at the front door as the subjects briefly met with
someone inside the residence before turning around and leaving. The foot traffic to the
residence occurred at all times throughout the day and night. Through surveillance,

investigators determined that when the residents’ vehicles belonging to DUNN and HALL

CaSe: 2219-mj-OOl70-Ci\/|V DOC #Z l Filed: 03/07/19 Page: 5 Oi 8 PAGE|D #Z 5

were not parked at or near the residence, little to no activity occurred. This was observed
as subjects would go to the front door when both vehicles were,not present, and no contact
would be made with anyone in the residence. Surveillance also showed the majority of the
foot traffic to the residence occurred when DUNN’s grey 2006 Buick Lucerne (Ohio
registration HGN3403) was parked at the residence.

8. In February 2019, investigators With the Columbus Police Department
Narcotics Unit (CPD Narcotics) conducted a controlled purchase of drugs at 1524 East
26th Avenue in Columbus, Ohio with the use of a confidential informant (CI). It was
reported by the CI that a black male inside the target residence matching the description of
DUNN pulled out a handgun from his pants after telling the CI he did not know him/her.
CPD Narcotics also received information in reference to suspected drug activity at this
residence leading to their investigation at this location.

9. In February 2019, investigators conducted surveillance at 1524 East 26th
Avenue in Columbus, Ohio on five separate days from February 14 through February 22.
During these surveillances at the residence, both DUNN and HALL’s vehicles were parked
out front on the street. Investigators observed a high number of people going to and from
the residence. In a five hour time period, investigators observed approximately 40 people
come and go from the residence. Investigators even observed DUNN and HALL following
subjects out of the front door after the short interactions

10. On March 1, 2019, investigators conducted surveillance at 1524 East 26th
Avenue in Columbus, Ohio from 0700 hours to approximately 1100 hours. During this
time period, investigators observed approximately 26 subjects arrive at the residence and

then leave after staying for only short periods of time. The subjects utilized both the front

CaSe: 2219-mj-OOl70-Ci\/|V DOC #Z l Filed: 03/07/19 Page: 6 Oi 8 PAGE|D #Z 6

and rear doors after parking on the street near the residence. DUNN’s grey 2006 Buick
¢,¢Lucerne (Ohio¢registration HGN3403) was parked_directly in front of the residence during
this time.

11. On March 3, 2019 and March 4, 2019, investigators conducted surveillance
at 1524 East 26th Avenue in Columbus, Ohio. Investigators once again observed a high
volume of foot traffic to the residence. The subjects would approach the front or rear of
the residence and then leave after staying for only a short period of time. In approximately
three hours, investigators observed approximately 25 subjects approach and leave the
residence DUNN’s grey 2006 Buick Lucerne (Ohio registration HGN3403) was parked
along the street in front of or near the residence during this time. The activity occurred
into the early morning hours of March 4, 2019.

12. Throughout the course of the investigation on DUNN and HALL,
investigators also observed both subjects travel frequently to two storage units at the Car-
Go Self Storage located at 3613 Refugee Road, Columbus, OH 43232 (Units #U0010 and
#QOOOS). On March 5, 2019, Delaware County Sheriff’s Offrce Deputy Troy Gibson and
his narcotics detection canine, Cash, conducted a check of the outside of the storage units
resulting in positive alerts for the presence of an odor of narcotics coming from both units
#UOOIO and #QOOOS belonging to DUNN and HALL.

13. On March 5, 2019, the DCDTF obtained State of Ohio search warrants
through the Franklin County Municipal Court in Columbus, Ohio for 1524 East 26th
Avenue in Columbus, Ohio as well as both the storage units (#UOOIO and #Q0005) located
at 3613 Refugee Road in Columbus, Ohio (Car-Go Self Storage) belonging to DUNN and

HALL.

CaSe: 2219-mj-OOl70-Ci\/|V DOC #Z l Filed: 03/07/19 Page: 7 Oi 8 PAGE|D #Z 7

14. On March 6, 2019, the DCDTF and HSI Columbus executed the State of
Ohiomsearc.ljrnwarrants at 1524 East 26th Avenue in Columbus, tho and at both storage
units (#U0010 and #Q0005) located at 3613 Refilgee Road in Columbus, Ohio (Car-Go
Self Storage) belonging to DUNN and HALL. The search warrant at 1524 East 26th
Avenue Was executed once DUNN was observed returning to the residence in his grey
2006 Buick Lucerne (Ohio registration HGN3403) and activity immediately picked up at
the location with an immediate increase in foot traffic in and out of the residence The
search warrant at 1524 East 26th Avenue resulted in the discovery and seizure of
approximately 200 grams of “crack” cocaine, marijuana, a large amount of U.S. currency,
two handguns (one loaded), drug paraphernalia, drug packaging material, digital scale, and
several cellular phones. The firearms were located near the kitchen table where most of
the drugs, the scale, and the packaging material were located. DUNN Was also located in
the residence and arrested. Delaware County Sheriff’s Office Deputy Troy Gibson and his
narcotics detection canine, Cash, conducted a check of DUNN’s grey Buick Lucerne
resulting in a positive alert for the presence of an odor of narcotics corning from the vehicle.
A probable cause search of the grey Buick Lucerne resulted in the discovery and seizure
of approximately 700 grams of cocaine from the trunk of the vehicle.

15. A search of both of the storage units (#UOOlO and #Q0005) located at 3613
Refugee Road in Columbus, Ohio (Car-Go Self Storage) resulted in the discovery of
HALL’s grey 2004 Acura TL (Ohio registration HGJ1808) parked inside of unit #Q0005.
Delaware County Sheriff" s Office Deputy Troy Gibson and his narcotics detection canine,
Cash, conducted a check of HALL’s grey Acura TL resulting in a positive alert for the

presence of an odor of narcotics corning from the vehicle. A probable cause search of the

CaSe: 2219-mj-OOl70-Ci\/|V DOC #Z l Filed: 03/07/19 Page: 8 Oi 8 PAGE|D #Z 8

grey Acura TL resulted in the discovery and seizure of approximately 330 grams of"crack”
cocaine from inside the back seat floorboard area of the vehicle as well as several large
bundles of U.S. currency and a computer flash drive from inside the trunk of the vehicle
There were also two digital scales located and seized from inside the storage unit itself A
search o'i` storage unit #U()Ol 0 did not locate anything of evidentiary value.
CONCLUSION

16. Based on the facts set forth in this Affidavit, there is probable cause to
believe that DUNN was in possession with intent to manufacture, distribute, or dispense a
controlled substance (to wit: "crack" cocaine in excess of 280 grams and cocaine in excess
of 500 grams), in the Southern District of Ohio, in violation of 21 U.S.C. § 841.
Furthermore, there is probable cause to believe that DUNN possessed a firearm in
furtherance ofa drug trafficking crime, in the Southern District of Ohio, in violation of 18

u.s.c. § 924(¢)_

Respectf`ully Subrnitted~

whiting ________

Robert Kukovec
Special Agent
Homeland Security lnvestigations

Subscribed and sworn to before me on this { day of Mflin , 2019

i/i/L/\,g)

UNITED ST!/XTES MAGISTRATE JUDGE

